KALODNER, Circuit Judge
(dissenting).
I adhere to my dissent to the original opinion and decision in this case, but in *243view of the “additional observations presently made by the majority on the score of the jury’s findings at the first trial which resulted in a recovery by the injured longshoreman against Garcia (owner of the vessel) I should like to add these further observations:
The jury at the first trial allowed recovery to the injured longshoreman on the ground that Garcia was negligent. The majority, in its original opinion, speculated that the jury’s finding of negligence was based on its “conclusion that the accident resulted solely from the manner of unloading and the unnecessary creation of an unsafe condition in that process.” In doing so it rejected this Court’s earlier conclusion in Curtis v. Garcia y Cia, 3 Cir., 1957, 241 F.2d 30, 33, that the jury’s finding of negligence was based on Garcia’s permitting the original stowage of the cargo to have been negligently made.
Whether the jury’s verdict of Garcia’s negligence in the longshoreman’s case was based on Garcia’s permitting faulty stowage or faulty discharge of the cargo is irrelevant.
What is critical is that Garcia was guilty of negligence with respect to the injuries suffered by the longshoreman. Garcia’s officers were present when the cargo was stowed and they were present when it was discharged. They should have seen to it that proper methods were used on both occasions, and their failure to do so constituted negligence, and negligence either in stowage or discharge barred Garcia’s right to indemnity against the third-party defendant (stevedore) in the instant appeal.
Assuming, arguendo, that Garcia’s negligence consisted in its permitting faulty discharge of the cargo, as the jury specifically found in answer to a separate interrogatory, if a jury of laymen could ascertain negligence in the method of discharge, Garcia could certainly have made a similar determination and the undisputed evidence established that it had knowledge of the method to be used in the discharge more than a month before it occurred and its officers were present when the discharge took place. The entry made in the vessel’s log by Garcia’s captain established the latter fact beyond question.
No proposition is better settled than that restitution is denied one who “from his knowledge of the facts, should have been aware that * * * a risk existed.”
The rule was well stated as follows under Comment a of § 95 of the Restatement of Restitution:
“In all of these situations the pay- or is not barred by the fact that he was negligent in failing to discover or to remedy the defect as a result of which the harm was occasioned; in most of the cases it is because of this failure that he is liable. On the other hand, if the condition was such as to create a grave risk of serious harm to third persons or their property and the payor was or, from his knowledge of the facts, should have been aware that such a risk existed, his failure to make the condition safe is reckless and he is not entitled to restitution (see § 88 (b)).” (Emphasis supplied.)
If the third-party defendant “rendered a substandard performance which led to foreseeable liability” of Garcia, as the jury specifically found in the instant case, Garcia’s knowledge of the substandard methods used in discharging the cargo, both prior to and at the time of the accident, constituted “conduct on its part sufficient to preclude recovery” against the third party defendant. Weyerhaeuser S.S. Co. v. Nacirema Operating Co., Inc., 1958, 355 U.S. 563, 78 S.Ct. 438, 2 L.Ed.2d 491.
Judge STALEY notes his concurrence with this dissent and that previously filed.